People v Robinson (2019 NY Slip Op 07294)





People v Robinson


2019 NY Slip Op 07294


Decided on October 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2017-10337
 (Ind. No. 6039/16)

[*1]The People of the State of New York, respondent,
vJeremiah Robinson, appellant.


Craig S. Leeds, New York, NY, for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Ruth E. Ross, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Danny K. Chun, J.), rendered August 3, 2017, convicting him of robbery in the first degree (three counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was deprived of the effective assistance of counsel at the time of sentencing is without merit. The defendant failed "to demonstrate the absence of strategic or other legitimate explanations" for defense counsel's alleged shortcomings at the sentencing proceeding (People v Rivera, 71 NY2d 705, 709). Under the circumstances, the defendant failed to establish that he received ineffective assistance of counsel under either federal or state constitutional standards (see generally Strickland v Washington, 466 U.S. 668; People v Burley, 118 AD3d 720, 721).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., BALKIN, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court